Third District Court of Appeal
                               State of Florida

                       Opinion filed January 26, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1716
                       Lower Tribunal No. 17-15351
                          ________________


                                  T.R.-B.,
                                  Appellant,

                                     vs.

           Department of Children and Families, et al.,
                                 Appellees.



      An Appeal from the Circuit Court for Miami-Dade County, Vivianne del
Rio, Judge.

     Jay & Campbell, PLLC, and Katie Jay (Stuart), for appellant.

      Karla Perkins, for appellee Department of Children and Families; Sara
Elizabeth Goldfarb and Laura J. Lee (Tallahassee), for appellee Guardian
ad Litem.


Before FERNANDEZ, C.J., and HENDON, and BOKOR, JJ.

     FERNANDEZ, C.J.
      Appellant/petitioner below T.R-B. (“the petitioner”) appeals the trial

court’s final order denying her amended motion to intervene as an interested

party in her minor grandson’s underlying dependency proceeding. Because

the trial court erred in denying the petitioner’s motion, we reverse the order

on appeal and remand to the juvenile court for further proceedings consistent

with this opinion.

      The petitioner is the maternal grandmother and custodian of D.W., the

minor child in the underlying dependency case. On May 26, 2017, Florida’s

Department of Children and Families (“DCF”) sheltered D.W. Immediately,

the petitioner sought custody of D.W. DCF initially objected to the trial court

placing D.W. with the petitioner due to the thirty-year-old criminal conviction

of petitioner’s husband, D.W.’s step-grandfather. Almost thirty years ago, the

step-grandfather     was    convicted       of   grand   theft   and   cocaine

distribution/possession and served ten years in jail.

      On October 22, 2018, D.W.’s mother’s parental rights were terminated,

and D.W has no legal father. Thereafter, the petitioner obtained a home

study. The home study was positive and indicated that the step-grandfather

had lived the past twenty years as an “upstanding citizen.” The home study

showed that the step-grandfather had a stable and respectable job for the

last twenty years and was able to financially care for his children with his



                                        2
wife, the petitioner; he was a role model to his children and society; and D.W.

was very safe with him and was very well cared for and loved by the step-

grandfather. Thus, the home study found that the step-grandfather’s criminal

history should not be a deterrent for the adoption to proceed. The home

study further indicated that D.W. is bonded to the petitioner, his step-

grandfather, and petitioner’s family, namely: the petitioner’s mother (D.W.’s

great grandmother), the petitioner and her husband’s biological daughter

who lives with them and is approximately D.W.’s age (D.W.’s aunt), and the

petitioner and her husband’s biological son who lives with them and is fifteen-

year-old (D.W.’s uncle).

      In August 2017, the trial court overruled DCF’s objection and awarded

custody of D.W. to the petitioner and the petitioner’s mother, C.G., who lives

with the petitioner and her family. The trial court found it was in D.W.’s best

interest to be placed in the custody of his grandmother (the petitioner). DCF

or GALP have never sought to remove D.W. from the petitioner’s home.

      The petitioner then applied to adopt D.W. On August 27, 2020, DCF’s

Adoption Applicant Review Committee (“AARC”) denied the petitioner’s

application, mainly due to the petitioner’s husband’s criminal record. The

AARC also cited an alleged lack of a bond between the petitioner and D.W.

as another reason for denying the petitioner’s application. Instead, the AARC



                                      3
approved the application submitted by D.M., a non-relative caregiver of

D.W.’s infant biological sibling, A.W. D.W. has never resided with D.M. 1

      The petitioner claims that although DCF was aware that the petitioner

wanted to adopt D.W., DCF failed to provide her with notice of hearings and

meetings and/or ask for her input, as is required by section 39.4087, Florida

Statute (2021). Accordingly, on September 21, 2020, the petitioner filed a

formal complaint with the Family Resource Center listing the statutory

violations.

      On December 28, 2020, the petitioner filed her petition in the family

court division to adopt D.W. In her adoption petition, the petitioner requested

that, pursuant to section 63.062(7), Florida Statute (2021), the trial court find

that DCF was unreasonably withholding its consent to her adoption of D.W.

      On January 11, 2021, DCF asked the court for unsupervised weekly

visitation between D.W. and A.W. to be supervised by D.M., the approved

adoptive applicant, which the trial court granted on January 12, 2021. 2 The

petitioner alleges neither she nor her counsel were notified. On January 20,

2021, the petitioner filed her Amended Petition for Adoption by Relative. On



1
  The petitioner filed an administrative appeal of the AARC’s decision, which
has been stayed since the time the petitioner filed the adoption petition.
2
  DCF later agreed to stay the visitation order until the petitioner’s motion to
intervene could be heard by the court.

                                       4
January 29, 2021, the petitioner filed her “Motion to Intervene as an

Interested Party and to Stay 01/12/2021 Visitation Order.”

      On February 17, 2021, after the petitioner moved to have the family

adoption case transferred to the juvenile division, the trial court in the family

division transferred the adoption case to the Unified Children’s Court Division

and ordered that a “juvenile adoption case” be created and assigned through

the Office of the Clerk of the Courts, Juvenile Division.

      In March 2021, the petitioner moved to waive DCF’s consent to

adoption. In preparation for the hearing before the trial court on this motion,

in April 2021, the petitioner gave notice in the adoption proceeding to the

GALP for the virtual depositions of the certified guardian ad litem and the

GALP assistant circuit director. On April 29, 2021, the GALP filed an

emergency motion to quash notice of taking deposition and motion for

protective order and requested an emergency hearing. The GALP filed this

motion in the dependency case, in which the GALP was a party but in which

the petitioner was not. The GALP argued that the petitioner intended to

depose the GALP’s employees in the adoption matter to which the GALP

was not a party but to which the trial court retained exclusive jurisdiction. In

addition, it argued only parties may take depositions, and the petitioner was

not a party to the dependency action, only a participant.



                                       5
      On May 3, 2021, the petitioner filed her “Emergency Motion to Stay

Hearing.” The trial court denied the stay. The next day, the trial court held

the hearing on the GALP’s motion to quash the petitioner’s notice of

deposition. The trial court acknowledged that on June 8, 2021, it would

address the issue of whether DCF unreasonably withheld consent for the

petitioner to adopt D.W., decided to give both parties more time to research

the deposition issue, and thus rescheduled the hearing to May 18, 2021.

Over the petitioner’s objection, the trial court directed her to file her response

in the dependency action to the GALP motion to quash.

      Thereafter, at the May 18, 2021 hearing, the trial court found that

adoption proceedings initiated under Chapter 39 are exempt from the

jurisdiction of section 63.087, as that section dealt with the termination of

parental rights pending adoption, which was not the case here. The court

found that section 39.812(5) applied. The court stated it was aware a hearing

was set for June 8, 2021 on the petitioner’s motion as to whether DCF

unreasonably withheld its consent to the petitioner adopting D.W. The

petitioner’s attorney corrected the trial court because the June 8 hearing

was, instead, set as a hearing on the petitioner’s motion to intervene in the

dependency proceeding.




                                        6
      The GALP reiterated that it requested the protective order because the

petitioner was not a party to the dependency proceeding. The trial court

asked DCF why it would grant the protective order if the petitioner’s motion

on DCF unreasonably withholding its consent was going to be heard on June

8, and the information the petitioner needed to prove her case would be

obtained by taking the GALP’s deposition. The trial court noted that the

deposition would assist the petitioner in her presentation of evidence to show

that DCF unreasonably withheld its consent. DCF replied to the court that

the petitioner was not a party to the dependency case and thus could not

depose a party because she was merely a participant. In response, the

petitioner’s attorney contended that although the petition for adoption was

filed in the family court, it was transferred to the dependency court in

February 2021. Thus, the petition was correctly in the juvenile division and

correctly before this trial court.

      At the end of the hearing, the court found that the petitioner at that

point in time was not a party. The court found that the petitioner could

become a party on June 8 if the court found at that hearing that DCF

unreasonably withheld its consent to adoption. Thus, the court granted the

GALP’s motion for protective order because the petitioner was not a party

who could conduct discovery. The court stated it was relying on section



                                      7
39.812(5) because DCF’s consent was required once a TPR was entered.

In addition, the trial court ruled that D.W. and his sibling, A.W., would have

weekly visitation. That same day, the petitioner voluntarily dismissed her

adoption petition because the trial court had ruled that the juvenile rules

applied to adoption proceedings arising from dependency proceedings.

Thus, the petitioner had no way to amend her petition because the juvenile

rules did not provide for amendments.

      Thereafter, the petitioner filed her “Verified Petition for Adoption of

Minor Child” on June 1, 2021, adding DCF and the GALP as parties. In the

petition, the petitioner asked the court to find that DCF had abused its

discretion by withholding its consent to the adoption of D.W. On June 3,

2021, the petitioner filed her amended motion to intervene as an interested

party and to stay the January 12, 2021 visitation order.

      On June 4, 2021, the GALP filed its “Motion to Review the

Appropriateness of the Department’s Adoptive Selection and Memorandum

of Law in Support of the Maternal Grandmother’s Motion to Waive the

Department’s Consent.” The GALP now supported the petitioner’s adoption

and stated it was in D.W.’s best interest that the petitioner adopt D.W. The

GALP also stated it was in the best interest of the child that the court waive

DCF’s consent, as it was being unreasonably withheld. It argued this was



                                      8
because the AARC denial was largely based on the petitioner’s husband’s

criminal history. The GALP contended that although his criminal history

might have been a statutory disqualifier under section 39.0138(3), according

to section 39.0138(8)(b), placement could be appropriate if the person

showed they had been rehabilitated. The GALP contended that the step-

grandfather’s offense was almost thirty years old, and since then, he served

his time, met conditions of probation, started a family, maintained

employment, and served as a positive role model in the lives of his children

and was an upstanding member of society. In addition, the GALP asserted

that D.W. had been in the petitioner and her husband’s home for the past

three years, and nobody from DCF had expressed to the court or any person

that the step-grandfather posed any danger to D.W., based on the step-

grandfather’s criminal history. The GALP argued that DCF had not moved to

modify the child’s placement and instead waited while D.W. remained with

the petitioner, and the bond with cousins and caregivers was strengthened.

The GALP argued that DCF’s withhold of consent penalized the family and

D.W., whose best interest would not be served if he was not adopted by his

grandmother, the only family he had known.

     On June 8, 2021, the trial court heard the petitioner’s amended motion

to intervene. The petitioner argued that she had the ability to seek



                                     9
intervention for status in the dependency case. The petitioner argued that

pursuant to I.B. v Department of Children and Families, 876 So. 2d 581, 584

(Fla. 5th DCA 2004), and Sullivan v. Sapp, 866 So. 2d 28, 33 (Fla. 2004),

the legal test to seek party status is whether the interested person has an

interest in the underlying subject matter of the case and whether that

interested person is going to lose or gain, here, because of the ruling in the

underlying dependency case. The petitioner stated that she met the I.B. test

because I.B. made it clear that when there is a corresponding adoption

petition that has been filed, the dependency court can allow an interested

person to intervene. In addition, the petitioner argued that she had a

fundamental liberty interest in maintaining her family, thus she should be

permitted to intervene.

      The court denied the motion, finding that the petitioner was a

participant but did not grant the petitioner party status in the dependency

case. The court later entered its order on July 21, 2021 denying the

petitioner’s amended motion to intervene. In addition, the court did not hold

a hearing on the petitioner’s motion on whether DCF’s consent was

unreasonably withheld because the petitioner withdrew the motion. The

petitioner has now appealed the denial of her motion to intervene.




                                     10
      The petitioner contends, in part, that the trial court erred in concluding

she may not intervene in D.W.’s dependency proceeding. 3 We agree with

the petitioner.

      An appellate court reviews an order on a motion to intervene under an

abuse of discretion standard. Merrick Park, LLC v. Garcia, 299 So. 3d 1096,

1103 (Fla. 3d DCA 2019). In Florida, adoptions after a termination of parental

rights proceed under Chapter 63, Florida’s adoption statute, and section

39.812, Florida Statutes (2021), relating to adoptions after parental rights

have been terminated. Section 63.037, Florida Statutes (2021), exempts

these adoptions after the parental rights of each parent have been

terminated from certain provisions in chapter 63, but not all. In addition,

section 39.812 gives the dependency court continuing jurisdiction over the

minor child until the child is adopted. § 39.812(4), Fla. Stat. (2021). “The

petition for adoption must be filed in the division of the circuit court which


3
  The petitioner’s remaining points on appeal are meritless. First, with respect
to the petitioner’s point referencing the May 18, 2021 trial court order that
granted the GALP’s motion for protective order, DCF and GALP are correct
that this order is not within the scope of this Court’s review, as this Court’s
review is limited to the order on appeal, which is the trial court’s final order
denying petitioner’s amended motion to intervene. Second, the petitioner
contends that the trial court erred in consolidating the adoption case with the
dependency case. However, there is no order in the record consolidating the
adoption proceeding with the dependency proceeding. The adoption
proceeding was correctly transferred to the dependency court, as the
petitioner requested, thus there is no merit to this point on appeal.

                                      11
entered the judgment terminating parental rights, . . . .” § 39.812(5), Fla. Stat.

(2021). A copy of the supporting home study and a “copy of the consent

executed by the department must be attached to the petition, unless waived

pursuant to section 63.062(7).” See also § 39.812(5). The court shall waive

DCF’s consent “upon a determination by the court that such consent is being

unreasonably withheld and if the petitioner has filed with the court a favorable

preliminary adoptive home study.” § 63.062(7), Fla. Stat. (2021).

      Rule 8.535(d) of the Florida Rules of Juvenile Procedure, although not

giving much guidance to the court on how to conduct a withhold of consent

hearing, provides the following:

      (d) Withholding Consent to Adopt.

      (1) When a petition for adoption and a favorable home study
      under section 39.812(5), Florida Statutes, have been filed and
      the department's consent has not been filed, the court shall
      conduct a hearing to determine if the department has
      unreasonably withheld consent.

      (2) In reviewing whether the department unreasonably withheld
      its consent to adopt, the court shall determine whether the
      department abused its discretion by withholding consent to the
      adoption by the petitioner. In making this determination, the court
      shall consider all relevant information, including information
      obtained or otherwise used by the department in selecting the
      adoptive family, pursuant to Florida Administrative Code Chapter
      65C.

      (3) If the court determines that the department unreasonably
      withheld consent to adopt, and the petitioner has filed with the
      court a favorable home study as required by law, the court shall


                                       12
      incorporate its findings into a written order with specific findings
      of fact as to how the department abused its discretion in
      withholding its consent to adopt, and the consent of the
      department shall be waived.

Under Rule 8.535(d), the petitioner in the case before this Court was required

to file a petition for adoption and a favorable home study to obtain a hearing

on DCF’s withhold of her consent to adopt D.W. She complied with these

requirements. Although she filed the petition for adoption in the circuit court

family division, on February 17, 2021, the petitioner’s adoption case was

transferred to the juvenile division where the dependency action was being

heard and was assigned to the same judge hearing the dependency action.

Thus, all statutory requirements were met for the petitioner to have the

consent issue addressed by the trial court.

      The petitioner contends that to prepare for the hearing before the trial

court on the petitioner’s motion to determine if DCF unreasonably withheld

its consent to her adopting D.W., the petitioner wanted to depose two GALP

employees. The GALP moved for a protective order contending that the

petitioner was not a party to the dependency proceeding. The trial court

agreed and granted the GALP’s motion. The petitioner then filed her motion

to intervene in the dependency proceeding to be able to depose the GALP

employees, but the trial court denied this motion.




                                      13
      DCF and GALP argue that the trial court had no legal authority to grant

the petitioner’s motion to intervene, thus it did not err in denying the motion.

However, as the petitioner contends, Florida law indicates otherwise.

      First, the Florida Rules of Juvenile Procedure provide that a party “shall

include the petitioner, the child, the parent(s) of the child, the department,

and the guardian ad litem . . . when the program has been appointed.” Fla.

R. Juv. P. 8.210(a); see also § 39.01(58), Fla. Stat. (2021). Participants are

defined as “any person who is not a party but who should receive notice of

hearings involving the child.” Fla. R. Juv. P. 8.210(b); see also § 39.01(57),

Fla. Stat. (2021) (participants in a shelter proceeding, dependency

proceeding, or termination of parental rights proceeding include foster

parents, the child’s legal custodian, identified prospective parents, actual

custodians of the child, “and any other person whose participation may be in

the best interest of the child.”).

      Further, Florida Rule of Civil Procedure 1.230 provides that “[a]nyone

claiming an interest in pending litigation may at any time be permitted to

assert a right by intervention, . . . .” In general, the intervention rule should

be liberally construed. Grimes v. Walton Ct., 591 So. 2d 1091, 1093-94 (Fla.

1st DCA 1992). Intervention is a matter of the trial court’s discretion. De

Sousa v. JP Morgan Chase, N.A., 170 So. 3d 928, 929 (Fla. 4th DCA 2015).



                                       14
      The petitioner contends that pursuant to I.B. v Department of Children

and Families, 876 So. 2d 581, 584 (Fla. 5th DCA 2004) and Sullivan v. Sapp,

866 So. 2d 28, 33 (Fla. 2004), the legal test in order to seek party status is

that it “ ‘must be in the matter in litigation, and of such a direct and immediate

character that the intervenor will either gain or lose by the direct legal

operation and effect of the judgment.’ ” I.B., 876 So. 2d at 584 (quoting

Sullivan, 866 So. 2d at 33). The petitioner here meets that test.

      In I.B., DCF sought to declare the minor child dependent after he and

his mother tested positive for cocaine. Id. at 582. The child was placed with

the appellants/foster parents, who were planning to adopt the child. DCF also

contacted the mother’s cousin who lived in Tennessee and was also

interested in adopting the child. Id. DCF requested that Tennessee conduct

a home study on the mother’s cousin. Id. The guardian submitted a positive

report on the foster parents. Id. Thereafter, the trial court entered an order

terminating parental rights to the child and ordered DCF to proceed with the

goal of adoption. Id.

      DCF then moved to change placement from the foster parents to the

Tennessee relatives. Id. at 583. A few days later, the foster parents filed their

petition to adopt the child. The foster parents did not have DCF’s consent for

this adoption. Id. After a hearing, the trial court denied DCF’s motion for a



                                       15
change of placement, noting the child had had only one contact with the

Tennessee relatives. The trial court ordered DCF to provide visitation for the

relatives and the child. Id. Afterwards, DCF filed its case plan update and

noted that the adoption applications from both the foster parents and the

relatives had been submitted to its adoption review committee and a decision

was pending. DCF’s adoption review committee then selected the

Tennessee relatives as the adoptive parents. Id.

      The foster parents moved to intervene in the dependency action. Id.

At the hearing on the foster parents’ motion, the trial court denied the

intervention. Id. The trial court ruled that the decision to select the suitable

adoptive parents was one for DCF, not for the trial court, and that the foster

parents lacked standing to challenge DCF’s decision. Id. at 584. The trial

court did not take any evidence at this hearing, did not hear from the foster

parents or the guardian, and did not consider the child's best interests in

removing him from his home with the foster parents where he had lived for

sixteen months. Id. at 583-84. On appeal, the Fifth District Court of Appeal

reversed. The Court stated:

      As a threshold matter, we conclude the foster parents clearly
      have standing to intervene in these proceedings.FN1. The nature
      of the interest that entitles a party to intervene “must be in the
      matter in litigation, and of such a direct and immediate character
      that the intervenor will either gain or lose by the direct legal



                                      16
      operation and effect of the judgment.” Sullivan v. Sapp, 866 So.
      2d 28, 33 (Fla.2004).

      Here “the matter in litigation” was the placement for adoption of
      the foster parents' child, the child they wanted to adopt and had
      cared for the past sixteen months. The foster parents would
      directly gain or lose by the court's rulings. Thus, the foster
      parents have sufficient interest to warrant intervention in the
      litigation. See In the Interest of Z.J.S., 787 So.2d 875 (Fla. 2d
      DCA 2001); In the Interest of C.G., 612 So.2d 602 (Fla. 4th DCA
      1992).

      Even if the foster parents were not properly intervenors in these
      proceedings, they were already “participants” under Florida Rule
      of Juvenile Procedure 8.210(b) since they were the child's foster
      parents. Under this rule, participants may be granted leave by
      the court to be heard without the necessity of filing a motion to
      intervene. See N.S. v. Department of Children and Families, 857
      So.2d 1000 (Fla. 5th DCA 2003).

Id. at 584-85 (footnote 1 cited to Florida Rule of Civil Procedure 1.230).

Thus, I.B. makes it clear that under the facts of petitioner’s case, when there

is a corresponding adoption petition that has been filed, the dependency

court can allow the adoption petitioner to intervene because she has a clear

interest in the underlying subject matter of the dependency case.

      Further, the petitioner also has a “sufficient interest to warrant

intervention in the litigation.” I.B., 876 So. 2d at 584. The petitioner is the

maternal grandmother of D.W., has had custody of D.W. for four years, thus

he has lived with them over half of his life. In addition, there is an ongoing

adoption petition, and the parental rights of the minor child have been



                                      17
terminated, just as in I.B. The “matter in litigation” in the case before us is

the placement for adoption of D.W., who is the child the petitioner wants to

adopt and has cared for the past four years. The petitioner will directly gain

or lose by the trial court’s denial of her motion to intervene. Thus, the trial

court in the dependency proceeding had jurisdiction to grant the motion to

intervene so the petitioner could present her case on DCF’s unreasonable

withhold of consent and participate in a meaningful way. See also Berenyi v.

Department of Children and Families, 257 So. 3d 1182 (Fla. 3d DCA 2018)

(noncustodial grandparents who filed petition to adopt their minor grandson

were granted intervenor status in dependency action, as well as in the foster

parents’ adoption action, after grandparents filed motion to intervene in the

dependency case; this Court found that “the Grandparents were ‘legally

interested parties’ entitled to notice and an opportunity to be heard regarding

the [foster parents’] petition to adopt the Child.”; this Court further found that

the grandparents had “established their interest in adopting the Child,

including their submission of a home study attached to their own verified

petition to adopt the Child.”); B.B. v. Department of Children and Families,

854 So. 2d 822 (Fla. 1st DCA 2003) (paternal grandmother of minor twins

granted custody of the twins and the minor children lived with the

grandmother for three months; the parental rights of the twins’ parents were



                                       18
terminated, and court ordered that a cousin of the twins be considered as

suitable to adopt the twins, and if she could not, then DCF was to give the

grandmother the chance to adopt the minor children; thereafter, the cousin

was unable to adopt the twins. DCF did not take action to allow the

grandmother to obtain custody of the twins, so appellant filed a motion to

intervene in the dependency proceeding, which was denied as premature by

the trial court. The grandmother then filed an adoption petition, which was

also denied by the trial court, stating it lacked jurisdiction, DCF had identified

another adoptive home for the twins; and DCF had not consented to

appellant’s adoption of the twins. The appellate court held that “[t]he

dependency court never loses jurisdiction after a TPR trial, and continues to

retain exclusive jurisdiction throughout the adoption process…”; the court

further stated that a circuit court has “ ‘inherent and continuing jurisdiction to

entertain matters pertaining to child custody and to enter any order

appropriate to a child's welfare.’ ” Thus, the court held that at the hearings

on both the motion to intervene and petition for adoption, the trial court had

jurisdiction to allow appellant to “participate in a meaningful way in

proceedings involving the ultimate placement of her grandchildren.” The

appellate court reversed and remanded the case, instructing the court that

the grandmother be allowed to adopt if certain safety conditions were met.);



                                       19
Hausmann ex rel. Doe v. L.M., 806 So. 2d 511 (Fla. 4th DCA 2001)

(grandparents would be allowed to intervene in adoption proceedings of their

daughter's minor child, where the grandparents filed their own adoption

petition before that of the prospective adoptive parents, the grandparents

had custody of the child for a period of time (less than six months), and the

grandparents challenged whether consents given by the child's parents were

invalid because of abandonment).

      In opposition, DCF cites to J.L. v. G.M., 687 So. 2d 977 (Fla. 4th DCA

1997). In J.L., the maternal grandmother and maternal aunt and uncle were

not allowed to intervene in the dependency proceeding. Id. at 977. The case

does not provide facts on whether the maternal grandmother and maternal

aunt and uncle had filed a petition for adoption. The appellate court found

that granting party status to those relatives was “contrary to Florida's strong

public policy against unwarranted interference with the parenting decisions

of an intact family unit.” Id. at 978. Thus, it appears the child in that case was

not living with the relatives who had moved to intervene, the relatives were

not the custodians of the minor child, and the minor child’s parents’ parental

rights had not yet been terminated. Id. These are critical facts distinguishable

from facts in the case now before this Court.




                                       20
      DCF also cites In Interest of J.S., 404 So. 2d 1144 (Fla. 5th DCA 1981),

for the proposition that Chapter 39 does not provide the authority to allow a

grandparent to enter an ongoing dependency action solely in their capacity

as a grandparent. Id. at 1146. In that case, the grandparent was not the

custodian of the minor child. In addition, the child’s mother in that case still

had her parental rights; there had been no TPR. Id. Thus, we find In Interest

of J.S. to be inapplicable here.

      It is true that the initial placement of D.W. with the petitioner was initially

over the objection of DCF and GALP. However, for four years, DCF did

nothing and left D.W. in the petitioner’s home with the step-grandfather.

Thus, the bonds between D.W. and his grandparents grew stronger over the

four years, over half D.W.’s life, as the petitioner points out. The GALP

currently supports the petitioner adopting D.W. and agrees with her that

DCF’s consent was unreasonable withheld.

      The petitioner contends the child’s best interest is of foremost concern

in adoption proceedings. She further argues the trial court’s best interest

determination will be hindered if she is not meaningfully heard on the matter.

The petitioner’s point is well-taken as she will not have the ability to

adequately advocate her position on whether DCF unreasonably withheld its

consent if she is not a party in the dependency proceeding and cannot



                                        21
conduct discovery to gather information to support her case. Being a

participant alone does not give her that ability. There is a need here for

intervention because the petitioner argues the AARC lacks transparency and

due process.

      In construing sections 39.812(5) and 63.082(7), courts must avoid

construing a statute in a manner that would achieve an unreasonable result.

See In Interest of J.A., 561 So. 2d 356, 358 (Fla. 3d DCA 1990) (construing

Chapter 39 to “ ‘avoid any construction that would produce an unreasonable

… consequence.’ ”); Holly v. Auld, 450 So. 2d 217, 219 (Fla. 1984) (“[A] literal

interpretation of the language of a statute need not be given when to do so

would lead to an unreasonable or ridiculous conclusion.”). Here, to accept

DCF and the GALP’s argument on appeal would lead to an unreasonable

result because it would mean that the petitioner is not able to present

evidence to the trial court to support her motion that the court find that DCF

unreasonably withheld its request for her to adopt D.W. Without the ability to

depose GALP employees, the petitioner would not have the evidence she

needs to support her arguments.

      As D.W.’s custodial caregiver for over the last four years, as the child’s

maternal grandmother, and as the petitioner in the adoption petition, the

petitioner has shown that she has a direct and immediate interest and will



                                      22
either gain or lose by the dependency court orders. Thus, the trial court

abused its discretion in not granting the petitioner’s amended motion to

intervene. We reverse the order denying the petitioner’s amended motion to

intervene and remand to the trial court with instructions to grant the

petitioner’s motion to intervene, giving the petitioner party status in the

dependency proceeding for the purposes previously articulated herein.

     Reversed and remanded with instructions.




                                    23